Name: Council Decision of 20 June 2011 on the approval, on behalf of the European Union, of the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing
 Type: Decision
 Subject Matter: fisheries;  criminal law;  maritime and inland waterway transport;  environmental policy
 Date Published: 2011-07-22

 22.7.2011 EN Official Journal of the European Union L 191/1 COUNCIL DECISION of 20 June 2011 on the approval, on behalf of the European Union, of the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (2011/443/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a), thereof Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The European Union is competent to adopt measures for the conservation, management and control of fishery resources; it is also competent to enter into agreements with third countries and within the framework of international organisations. (2) The European Union is a contracting party to the United Nations Convention on the Law of the Sea of 10 December 1982, which, inter alia, requires all members of the international community to cooperate in managing and conserving the biological resources of the sea. (3) The European Union and its Members are Contracting Parties to the 1995 Agreement for the Implementation of the Provisions of the United Nations Convention of the Law of the Sea relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks, which entered into force on 11 December 2001. (4) The Food and Agriculture Organisation (FAO) Conference approved, at its Thirty Sixth Session held in Rome on 18-23 November 2009, the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (hereinafter the Agreement) in accordance with Article XIV, paragraph 1, of the FAO Constitution, for submission to FAO Members. (5) The Agreement was signed on 22 November 2009 on behalf of the European Community, subject to its conclusion at a later date. (6) The Union is a major player in international fisheries and one of the main global markets for fishery products and it is in its interest to play an effective role in the implementation of the Agreement and to approve the Agreement. (7) The Agreement should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing (hereinafter the Agreement) is hereby approved on behalf of the Union. The text of the Agreement and the Declaration concerning the competence of the Union are attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to deposit the instrument of approval with the Director-General of the Food and Agriculture Organisation of the United Nations acting in his capacity as Depositary of the Agreement in accordance with Article 26 of the Agreement, together with the Declaration concerning the competence of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 20 June 2011. For the Council The President MATOLCSY Gy. DECLARATION CONCERNING THE COMPETENCE OF THE EUROPEAN UNION WITH REGARD TO MATTERS GOVERNED BY THE AGREEMENT ON PORT STATE MEASURES TO PREVENT, DETER AND ELIMINATE ILLEGAL, UNREPORTED AND UNREGULATED FISHING (Declaration made pursuant to point (a) of Article 28(2) of the Agreement) 1. Point (a) of Article 28(2) of the Agreement stipulates that in cases where a regional economic integration organisation has competence over all the matters governed by this Agreement, at the time of signature or accession, such organisation shall make a declaration to this effect. 2. Pursuant to point (h) of Article 1 of the Agreement a regional economic integration organisation means a regional economic integration organisation to which its member States have transferred competence over matters covered by the Agreement, including the authority to make decisions binding on its member States in respect of those matters. 3. The European Union is considered a regional economic integration organisation in accordance with the above quoted Articles. 4. Consequently, the European Union hereby declares that: (i) it has competence over all the matters governed by the Agreement; (ii) for this reason, its Member States shall not become State Parties, except in respect of their territories for which it has no responsibility. The current Member States of the European Union are: the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland; (iii) the European Union accepts the rights and obligations of States under the Agreement. 5. The European Union states that, in the event of the occurrence of a conflict as referred to in Article 28(2)(c) of the Agreement, it will apply the obligations stemming from that provision in accordance with the Treaty establishing the European Community as interpreted by the European Court of Justice.